Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US20210043920A1, Choi, US20190148725A1, and Park, US20200235381A1. 

Regarding claim 1, Kim teaches a cathode active material for a lithium secondary battery (cathode material for lithium battery)[0002], comprising:
 a first cathode active material (first cathode material)[0007] including 
	a lithium metal oxide containing nickel (first and second cathode material chosen from formula 1)[0051] and
and a second cathode active material (second cathode material)[0007] including 
	a lithium metal oxide containing nickel (first and second cathode material chosen from formula 1)[0051] and having a single particle structure (monolith structure)[0007][0046], 
Kim does not teach a first cathode material having a concentration gradient region between a central portion and a surface and wherein a content of nickel included in the first cathode active material is greater than a content of nickel included in the second cathode active material.
Park teaches a cathode material for a lithium secondary battery [0002] wherein a first and second cathode material comprising a lithium metal oxide [0013] are used wherein the first cathode material has less nickel than the second cathode material [0005]. Further, Park teaches that cobalt is expensive, and mixing a second cathode material with a lower cobalt and higher nickel provides a cheaper manufacturing cost [0021] as well as improved capacity characteristics [0050]. Then, it would have been obvious to combine the teachings of Park for nickel content in a mixture of two cathode materials into the material of Kim to improve manufacturing cost and capacity characteristics. 
	Choi teaches a lithium metal oxide for a cathode material wherein the cathode material has a concentration gradient between a central portion and a surface [0002] wherein the concentration gradient allows for high safety, while exhibiting high capacity and high output [0028]. Then, it would have been obvious to combine the concentration gradient of Choi with the first cathode material of Kim to allow for high safety, while exhibiting high capacity and high output.

Regarding claim 2, combined Kim teaches the cathode active material for a lithium secondary battery according to claim 1.
Further, Kim teaches wherein the single particle structure includes a single crystalline structure (monolith structure)[0007][0046].

Regarding claim 3, combined Kim teaches the cathode active material for a lithium secondary battery according to claim 1. 
Further, Kim teaches wherein the first cathode active material includes a first lithium metal oxide represented by Chemical Formula 1: 
Lix Mla M2b M3c Oy [Chemical Formula 1]
wherein in Chemical Formula 1, at least one of M1, M2 and M3 has a concentration gradient region between a central portion of the first metal oxide and a surface portion of the first metal oxide, and M1, M2 and M3 are selected from Ni, Co, Mn, Na, Mg, Ca, Ti, V, Cr, Cu, Zn, Ge, Sr, Ag, Ba, Zr, Nb, Mo, Al, Ga or B 
0<x≤ 1.1, 2≤ y≤ 2.02, 0≤ a≤ 1, 0≤ b≤ 1, 0≤ c≤ 1, and 0<a+b+c≤ 1(chemical formula 1)[0051 – 0057]

Regarding claim 4, combined Kim teaches the cathode active material for a lithium secondary battery according to claim 3. 
Further, Kim teaches wherein M1 is Ni, 0.6<a<0.95 and 0.05<b+c<0.4 in Chemical Formula 1 (chemical formula 1)[0051 – 0057].

Regarding claim 5, combined Kim teaches the cathode active material for a lithium secondary battery according to claim 3. 
Further, Kim teaches wherein Ml is Ni, 0.7<a<0.9 and 0.1<b+c<0.3 in Chemical Formula 1 (chemical formula 1)[0051 – 0057].

Regarding claim 6, combined Kim teaches the cathode active material for a lithium secondary battery according to claim 1. 
Further, Kim teaches wherein the second cathode material includes a second lithium metal oxide represented by Chemical Formula 2: 
Lix Nia Cob Mnc M4d M5e Oy [Chemical Formula 2]
wherein, in Chemical Formula 2, M4 includes at least one selected from Ti, Zr, Al, Mg or Cr, M5 includes least one selected from Sr, Y, W or Mo, 0<x<1.5, 2<y<2.02,
	0.313≤a≤0.353, 0.313≤b≤0.353, 0.313≤c≤0.353, 0≤d≤0.03, 0≤e≤0.03 and 0.980≤a+b+c≤1.02 (chemical formula 1)[0051 – 0057].

Regarding claim 7, combined Kim teaches the cathode active material for a lithium secondary battery according to claim 6. 
Further, Kim teaches wherein the second lithium metal oxide includes Li Nil/3 Col/3 Mnl/3 02 (chemical formula 1)[0051 – 0057]

Regarding claim 8, combined Kim teaches the cathode active material for a lithium secondary battery according to claim 1. 
Further, Kim teaches wherein the second cathode active material has a primary particle shape (primary particle shapes)[0026].

Regarding claim 9, combined Kim teaches the cathode active material for a lithium secondary battery according to claim 1. 
Combined Kim does not teach wherein the second cathode active material shows an exothermic peak of 25 J/g or less at 3200C or more in a DSC measurement.
However, this physical property is considered to be inherent in the combined invention containing all the claimed structural limitations. 

Regarding claim 10, combined Kim teaches the cathode active material for a lithium secondary battery according to claim 1. 
Further, Park teaches wherein a blending weight ratio of the first cathode active material and the second cathode active material is in a range from 80:20 to 10:90 [0078].

Regarding claim 11, combined Kim teaches the cathode active material for a lithium secondary battery according to claim 1. 
Further, Park teaches wherein a blending weight ratio the first cathode active material and the second cathode active material is in a range from 50:50 to 10:90 [0078].

Regarding claim 12, combined Kim teaches the cathode active material for a lithium secondary battery according to claim 1. 
Further, Park teaches wherein the first cathode active material further includes a doping containing at least one selected from the group consisting of Al, Ti, Ba, Zr, Si, B, Mg, P, V and W (doping element M1)[0038]. 

Regarding claim 13, combined Kim teaches the cathode active material for a lithium secondary battery according to claim 1.
Further, Park teaches wherein the first cathode active material further includes a coating layer containing at least one selected from the group consisting of Al, Ti, Ba, Zr, Si, B, Mg and P [0041].

Regarding claim 14, Kim teaches a lithium secondary battery, comprising: a cathode including a cathode active material according to claim 1; an anode; and a separator interposed between the cathode and the anode [0066].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724